      Case 2:19-cv-00114-KOB Document 38 Filed 08/26/19 Page 1 of 5            FILED
                                                                      2019 Aug-26 PM 04:51
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


        IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

VICTOR REVILL,                   )     This document relates to
                                 )     Case No. 2:18-cv-02079-KOB
     Plaintiff,                  )
                                 )
v.                               )     CASE NO.: 2:19-cv-00114-KOB
                                 )
PAMELA CASEY, ET AL.             )
                                 )
     Defendants.                 )


MEGAN GARCIA,                    )
                                 )
     Plaintiff,                  )
                                 )
v.                               )     CASE NO.: 2:18-cv-02079-KOB
                                 )
PAMELA CASEY, ET AL.,            )
                                 )
     Defendants.                 )
       DEFENDANTS’ LIMITED MOTION FOR RECONSIDERATION

     COMES NOW undersigned counsel on behalf of Defendants,

Blount County District Attorney, Pamela Casey (“ Casey”) and Blount

County Assistant District Attorney, Scott Gilliland (“Gilliland”) and

submits their Limited Motion for Reconsideration of this Court’s

Memorandum Opinion (“Opinion”) and Order (Docs. 46, 47) relating

solely to the Court’s ruling on Count One of Plaintiff Megan Garcia’s

First Amended Complaint as follows:
             Case 2:19-cv-00114-KOB Document 38 Filed 08/26/19 Page 2 of 5




           This Court states in its Opinion that “...the Defendants do not

attack the sufficiency of the Plaintiffs’ factual allegations. Instead, their

attack is based on legal defenses under various immunity doctrines.”

(Opinion, p.8). However, in their pleadings, Defendants contend that

since Plaintiff Megan Garcia amended her complaint and removed

“overreaching unsupportable language, Plaintiff cannot state a claim for

which relief could be granted under her first cause of action for alleged

unreasonable seizure…” (see Defendants’ Supplemental Reply to

Plaintiff’s Response to Casey and Gilliland’s Motion to Dismiss, Doc.

33, p.2). Defendants have maintained that Plaintiff Garcia has failed to

state a claim for which relief can be granted as “Plaintiff’s claims

against these Defendants are based on speculation and conclusory

allegations and do not meet the necessary standard set forth in

Twombly 1 .” (See Defendants Pamela Casey and Scott Gilliland’s

Memorandum Brief in Support of Their Motion to Dismiss Plaintiff’s

First Amended Complaint at Doc. 26, p.16). Defendants reiterated their

position that Plaintiff Garcia has failed to state a claim upon which

relief can be granted in Defendants’ Reply and Supplemental Reply.

(Defendants’ Reply to Plaintiff’s Response to Casey and Gilliland’s


1
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)
         Case 2:19-cv-00114-KOB Document 38 Filed 08/26/19 Page 3 of 5




Motion to Dismiss, Doc. 29, p.1-4; also see Defendants’ Supplemental

Reply to Plaintiff’s Response to Casey and Gilliland’s Motion to

Dismiss, Doc. 33, p.1-5).

        As the Defendants noted in their brief in support of their motion

to dismiss Garcia’s first amended complaint (Doc. 26) that in addition

to asserting the applicable immunities, Defendants have also asserted

that the “Plaintiff has further failed to state a claim against these

Defendants for which relief can be granted,” and that “Plaintiff’s above-

referenced claims against the DA and Assistant DA appear to be based

on conjecture ….” (Emphasis Added) (Doc. 26, p.4, 11; also see

Defendants’ Motion to Dismiss at Doc. 25). In fact, throughout their

brief, (Doc. 26) Defendants point out the speculative nature of Plaintiff

Garcia’s allegations against them and the fact that only one statement

is actually attributed to each of the Defendants, with neither alleged

statement made prior to the arrest. (Doc. 26). “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

(Doc.     26,   pp.10-11).   Defendants    reasonably   maintain    that   no

construction of the allegations based on speculation will support this

cause of action. (Doc. 26, pp.10-11).
       Case 2:19-cv-00114-KOB Document 38 Filed 08/26/19 Page 4 of 5




     In light of the foregoing limited request for reconsideration

directed solely to the Court’s ruling on Plaintiff Garcia’s Count One,

Defendants respectfully ask that this count be dismissed against them

for failure to state a claim for which relief can be granted.

     Respectfully submitted this 26 t h day of August 2019.

                                        STEVE MARSHALL
                                        ATTORNEY GENERAL


                                        /s/ MARY GOLDTHWAITE
                                        MARY GOLDTHWAITE
                                        Assistant Attorney General
                                        Counsel for Pamela Casey and
                                        Scott Gilliland

OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
(334) 353-9189
(334) 242-2433 (fax)
      Case 2:19-cv-00114-KOB Document 38 Filed 08/26/19 Page 5 of 5




                    CERTIFICATE OF SERVICE

     I hereby certify that I have on August 26, 2019, electronically filed

the Defendants’ Limited Motion for Reconsideration with the Clerk of

the Court, using the CM/ECF filing system, which will serve the

following counsel of record:

David Gespass                        J. Randall McNeill
GESPASS & JOHNSON                    WEBB & ELEY PC
P.O. Box 550242                      7475 Halcyon Pointe Drive
Birmingham, AL 35255-0242            Montgomery, AL 36124

Alan Lasseter                        Kent W. Frost
301 19th Street North                Clayton R. Tartt
Suite 580                            Boles Holmes Parkman White,
Birmingham, AL 35203-3145            LLC
                                     1929 3rd Ave. N.
                                     Suite 700
                                     Birmingham, AL 35203


                                        /s/ MARY GOLDTHWAITE
                                       OF COUNSEL
